Citation Nr: 9922862	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the right forearm, currently evaluated as 30 
percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision by the Newark, New Jersey RO that denied entitlement 
to a rating in excess of 30 percent for residuals of a 
gunshot wound to the right forearm.  This case was before the 
Board in April 1998 when it was remanded for additional 
development.

In October 1997, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


FINDING OF FACT

The veteran's right forearm disability is manifested by loss 
of strength and extensive tissue loss and muscle atrophy; 
severe muscle injury to Muscle Group VII is demonstrated. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for residuals of a 
gunshot wound of Muscle Group VII have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5307 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran sustained a gunshot wound to his right elbow in 
1967.  Service medical records indicate that the veteran was 
hospitalized for more than two months as a result of the 
gunshot wound.  In January 1968, the RO granted service 
connection for residuals of a gunshot wound to the right 
forearm, rated as 30 percent disabling.

In November 1994, the veteran underwent a VA examination.  
The examination report notes the veteran's complaints of some 
dysesthesia of the outer forearm and some abnormality with 
feeling in the palmer aspect of the right hand.  The examiner 
noted a 7-centimeter scar running toward the medial side of 
the antecubital fossa and a 2-centimeter scar just anterior 
to the crease of the elbow joint laterally.   A significant 
mount of dysesthesia and discomfort were noted on palpation.  
Muscle strength in the right hand was noted to be good.  
There was full range of motion in the right wrist and right 
elbow.  Diagnosis was remote soft tissue injury to the right 
forearm with increasing dysesthesia.

In February 1996, the veteran testified at a personal hearing 
that he was experiencing numbness, weakness and pain due to 
his service-connected right forearm disability.  He stated 
that his "main concern [was that he gets] tired a lot easier 
and . . . [has] a slight numbness like needles in the 
nerve."  He further stated that he does not "have the 
strength [he] used to have" in his right upper extremity.

An April 1996 VA examination report notes the veteran's 
complaints of fatigue secondary to his right forearm 
disability.  Examination revealed that muscle strength of the 
forearm, wrist extensors, intrinsic hand muscles, biceps, 
triceps and brachioradialis muscles was intact, 5/5.  Range 
of motion of the right shoulder, elbow and wrist was within 
normal limits.  Diagnosis was gunshot wound to the right arm, 
with residual dysesthesia and pain.

A May 1997 VA examination report notes the veteran's 
complaints of chronic, intermittent discomfort affecting the 
right arm during periods of excessive physical activity, 
accompanied by some weakness.  The veteran also complained of 
some loss of sensation affecting the dorsum of the forearm.  
Examination noted muscle atrophy of 1/2 inch in the right 
forearm when compared to the left forearm.  Decreased 
sensation was noted in the area innervated by the sensory 
branch of the radial nerve.  Assessment was status post 
gunshot wound to the right forearm.  The examiner stated that 
the veteran demonstrated "painful motion with some muscle 
atrophy and weakness of the forearm and wrist."  The 
examiner noted that these findings were supported by 
objective evidence.  The examiner further noted that 
functional ability was limited by 15 percent during flare-ups 
and repetition of movement.

The veteran testified during an October 1997 Travel Board 
hearing that he was experiencing some numbness and a burning 
sensation in his right forearm.  He stated that his right arm 
"gets tired a lot easier than it used to."  He indicated 
that he is employed as a truck driver, and has to "take 
breaks . . . every 3, 4 hours . . to give [his arm] a rest."

In April 1998, the Board Remanded the case to the RO for 
further development of the record, to include a VA orthopedic 
examination to determine the nature and severity of the 
veteran's service-connected residuals of a gunshot wound to 
the right forearm.  The VA examiner was to identify all 
muscle groups involved and identify the nature and extent of 
any disability from a functional point of view.  

A June 1998 VA examination report notes the veteran's 
complaints of weakness, numbness, and pain in the right elbow 
and forearm.  The veteran reported daily flare-ups 
precipitated by driving his truck.  Examination of the right 
arm revealed a 5 by 1/2 inch well-healed scar in the 
antecubital area.  There was considerable loss of tissue.  
Slight atrophy was noted; measurement of the biceps was 12 
inches on the right side, as compared to 12 1/2 inches on the 
left side.  Range of motion of the right elbow was flexion to 
140 degrees, extension to 0 degrees, pronation of 75 degrees 
and supination of 80 degrees.  Neurologically, there was loss 
of pinpoint sensation over the right forearm.  With the 
dynamometer, there was definite weakness of the grasp of the 
right hand; it was 70 pounds as compared to 90 pounds on the 
left.  The examiner stated that the veteran's right forearm 
disability involved the muscles in Muscle Group VII.  
Diagnosis was status post gunshot wound to the right elbow 
with weakness of the grasp of the right hand and numbness of 
the medial aspect of the right forearm.  The examiner noted 
that upon examination, there was evidence of painful motion 
in the right elbow and weakness of the grasp of the right 
upper extremity.  There was no incoordination or instability.  
The examiner stated that "[t]he findings are supported by 
objective evidence and are consistent with the history and 
pathology of disability.  The above findings could 
significantly limit functional ability during flare-ups or 
when the elbow is used repeatedly over a period of time.  
Additional range of motion lost during flare-ups would be 
around 20 percent."

Analysis

The veteran contends that the residuals of a gunshot wound to 
the right forearm are more disabling than reflected in the 
current 30 percent evaluation.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
On the basis of the entire record, particularly findings 
noted in a June 1998 VA examination report, the Board finds 
that an increase is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The veteran is currently assigned a rating of 30 percent 
under Diagnostic Code 5307, injury to Muscle Group VII.  
Records show that the veteran is right-handed.  Therefore, 
ratings for the right forearm must account for the fact that 
it is his dominant extremity that is impaired.  

In rating muscle injuries due to gunshot wounds, 
consideration must be given to the multiple regulations 
provided in 38 C.F.R. Part 4.  In particular, Diagnostic Code 
5307 provides that a 30 percent rating is warranted for 
moderately severe Muscle Group VII injury involving a 
dominant extremity.  A 40 percent rating will be assigned for 
a severe Muscle Group VII injury involving a dominant 
extremity.  Muscle Group VII consists of the muscles arising 
from the internal condyle of humerus consisting of the 
flexors of the carpus and long flexors of fingers and thumb; 
pronator.  38 C.F.R. § 4.73, Diagnostic Code 5307 (1998).  
The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria that is to his advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the changes 
do not significantly affect the veteran's case and 
essentially leave the application of the provisions of 
Diagnostic Code 5307 unchanged.  Accordingly, the Board finds 
that the veteran will not be prejudiced by the Board's 
election in this decision to consider his claim solely based 
on the new criteria.  See Karnas, supra; Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (1998).

Objective findings of a moderately severe disability of 
muscles are entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups. 
Indications on palpation on loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3)(iii) (1998).

Objective findings of a severe disability of muscles are 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  The 
following are also signs of severe muscle disability, if 
present: x-ray evidence of minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of the missile; adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4)(iii) (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

In evaluating muscle injury consideration must be given to 
the extent of the original injury; in this case, the veteran 
was wounded by a high velocity missile and required extensive 
hospitalization.  Currently, examinations have shown that the 
veteran has extensive tissue loss in the wound area and 
measurable atrophy.  Loss of strength has been objectively 
verified.  

After reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.7 and giving the veteran the 
benefit of the doubt, the extent of right forearm disability 
more nearly approximates the criteria required for a 40 
percent evaluation.  The 40 percent evaluation is the maximum 
allowable under Diagnostic Code 5307 for a muscle injury 
involving a dominant extremity.  Moreover, the veteran has 
not lost any time from work due to his right forearm 
disorder; nor is there anything else in the record to suggest 
that an extraschedular evaluation might possibly be in order 
under 38 C.F.R. § 3.321.  Therefore, the Board finds that an 
increase to a 40 percent evaluation for the veteran's 
service-connected right forearm disability is the highest 
rating warranted.


ORDER

Entitlement to an increased 40 percent rating for residuals 
of a gunshot wound to the right forearm is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

